DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/521,427 filed on November 08, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwood et al. (Pub. No. US 2017/0280091 A1). 

Regarding claim 1, Greenwood discloses a trailer-camera system for a vehicle, the system comprising: a plurality of cameras, each configured to capture a video image, the plurality of cameras including a rear-facing vehicle camera positioned on the vehicle to capture a first video image including a first region of interest including a trailer coupled to the vehicle (Figs. 1, 5, 8: C1); a rear-facing trailer camera positioned on a trailer coupled to the vehicle to capture a second video image including a second region of interest of a rearview of the trailer (Figs. 1, 5, 8: C2); and an electronic processor configured to: detect that the vehicle is in a reverse gear or is turning (¶0105: the rear-view display system 1 may be configured to overlay the first image IMG1 onto the second image IMG2 only when the vehicle is parked or during a parking operation, for example when the transmission of the vehicle V is placed in reverse. ¶0097: the image processor 5 may optionally utilise the vehicle speed and/or turning angle during analysis of the image data); determine a trailer angle of the vehicle (¶0097: the image processor 5 is configured to implement an image matching procedure to align the first image IMG1 with the second image IMG2…The image processor 5 may also be configured to determine the relative orientation of the trailer T…The relative orientation of the trailer T can be characterised as a hitch angle θ defining the angular orientation of the centrelines of the vehicle V and the trailer T in a horizontal plane); generate a blended image based on the trailer angle, the first video image, and second video image, the blended image including an overlay of at least a portion of the second video image over the trailer in the first video image (Figs. 3A-3C, ¶¶0098-0099: The image processor 5 utilises the results of the cross-correlation to perform image registration such that the first and second images IMG1, IMG2 are aligned with each other…The image processor 5 implements an image matching procedure to match (align) the first and second images IMG1, IMG2, as described herein. The image processor 5 modifies the first image data such that the first image IMG1 will be displayed as a partially transparent image. The first image data and the second image data is then combined to form composite image data); and display the blended image on the display (¶0099: The composite image data corresponds to a composite image IMG3 comprising the first image IMG1 overlaid onto the second image IMG2, as shown in FIG. 3C).

Regarding claim 3,  Greenwood discloses the system of claim 1, wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the blended image to include an indication of the predicted trailer trajectory (¶0102: the composite image IMG3 can be augmented by displaying a projected path P which the trailer T will follow during a reversing procedure. The projected path P can be overlaid onto the composite image IMG3 when the vehicle V is placed in reverse and the trailer T is detected).
Regarding claim 4,  Greenwood discloses the system of claim 1 wherein the electronic processor is further configured to augment the blended image to include an indication of a dimension of the trailer (See Figs. 3A-3C, composite image IMG3, trailer T).
Regarding claims 5, 7 and 8, claims 5, 7 and 8 are drawn to a method claim and recites the limitation analogous to claims 1, 3 and 4. Thus, claims 5, 7 and 8 are rejected due to the same reason set forth above with respect to claims 1, 3 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (Pub. No. US 2017/0280091 A1) in view of Nowakowski et al. (US 2020/0164799 A1).
	Regarding claim 2, Greenwood does not explicitly disclose wherein the electronic processor is further configured to identify an object within the blended image and augment the blended image to highlight the object.
	However, Nowakowski discloses wherein the electronic processor is further configured to identify an object within the blended image and augment the blended image to highlight the object (Figs. 1, 3, ¶¶0018-0019:  images captured by one or more cameras may be analyzed to detect presence of a pedestrian…The mixed-reality image 106 can be generated by merging an image captured from a camera aboard the lead vehicle 102 with an image captured from a camera aboard the following vehicle, to form a merged image. In various embodiments, the mixed-reality image 106 may include a see-through region 108…the mixed-reality image 106 may be formed by emphasizing an occluded portion of the image captured by the camera aboard the following vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood by utilizing wherein the electronic processor is further configured to identify an object within the blended image and augment the blended image to highlight the object, as taught by Nowakowski, for providing an effective visual aid for a driver while driving (Nowakowski: ¶007).
Regarding claim 6, claim 6 is drawn to a method claim and recites the limitation analogous to claim 2. Thus, claim 6 is rejected due to the same reason set forth above with respect to claim 2.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Shahraray (US 20150145995 A1) describes an enhanced views for connected cars.
Han et al. (US 20180101736 A1) describes for enabling a driver to clearly recognize necessary information for driving as well as out-of-vehicle situation information.
 Nowakowski et al. (US 20200074735 A1) describes  providing “see-through” functionality to the driver of a vehicle. 
Zhang et al. (US 20170341583 A1) describes a surrounding view imaging system for a towing vehicle and a trailer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488